[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Finding appellee's first and fifth cross-assignments of error well-taken and, pursuant to our disposition as to appellee's first cross-assignment of error, we find appellants' first, second, third and fourth assignments of error and appellee's second, third and fourth cross-assignments of error moot and not well-taken, and the judgment of the Williams County Court of Common Pleas is reversed at appellants' costs. This case is remanded to the trial court for further proceedings consistent with the Opinion and Judgment Entry by Glasser, J., on file. Glasser, Resnick and Knepper, JJ., concur.
* * *